Title: To George Washington from Major General Nathanael Greene, 24 December 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          Morris Town 24th Decemr 1779.
        
        I am not well acquainted with the facts represented by Colo. Moylan; but think they may be well founded. I know nothing with respect to Mr Hubbard’s Relations, where they live, or what influence they can have over him: but it is natural to suppose, if his friends live where the Colo. says they do, that they would attempt to influence him to have the Horse remov’d at a distance. Mr Hubbard is a very plain, honest, blunt fellow; and no Man more attentive to the public Interest. I imagine the Horse can be kept at Colchester much cheaper, than at Middletown and the neighbourhood of it, as a great quantity of Hay is provided there; but the position is altogether out of the line of support, and leaves, exposed, the Country, which they were intended to cover. Mr Hubbard says he has no Hay provided in the quarter where Moylan wishes to be posted; but there is not the least doubt of there being a plenty there, and that a sufficiency may be had for the support of the Cavalry.
        With regard to the article of Cash, I have frequently mentioned to Your Excellency our distress on that head, and our prospects are not mending. I wish not to have the Quarter Master gratified further than is perfectly consistent with the good of the service, both in point of Expence, and cover to the Country. On the one hand, care should be taken not to oppress the Staff unnecessarily to gratify the Line; neither should the Staff be supported in any unreasonable opposition to the Line.
        Colo. Biddle thinks the Horse can be furnished at Weathersfield and Middletown, if the Department is supplied with Cash, and not without. I am Your Excellency’s Most Obt Huml. Servt
        
          Nath. Greene Q.M.G.
        
      